Opinion,
Me. Justice Paxson:
We are of opinion that this case comes within the act of May 11, 1881. The policy issued to Dr. Musser had no copy of the application attached thereto, as required by that act, and,° as there was a distinct reference in the policy to the application, the learned judge committed no error in refusing the plaintiff’s first point, and in affirming the defendant’s point.
Nor have we any reason to doubt the constitutionality of the act of 1881. It does not impair in any sense the obligation of the contract between the company and the assured. It does not even impair the remedy. It affects only the evidence necessary to entitle the plaintiff to recover, by requiring the company, in all cases where the policy contains a reference to the application, to attach a correct copy of such application as signed by the applicant, to the policy, and “ unless so attached and accompanying the policy, no such application .... shall be received in evidence, in any controversy between the parties to, or interested in, the said policy, nor shall such application be considered a part of the policy or contract between the parties.” This affects merely the formalities to be observed in making proof of the contract. It is difficult to distinguish the act of 1881 in principle from an act requiring deeds and other instruments to be stamped, and that contracts for the sale of land shall be in writing. The act of 1881 was but the exercise *390of the clearly recognized power of the state to regulate the mode by which contracts shall be made and proved. It is a wise and beneficent act, founded upon sound reasons of public policy; it affords protection to persons who insure their lives or property, and can injure no company conducted upon honest business principles.
Judgment affirmed.